Citation Nr: 1541069	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefit on appeal.

The Board is aware that the Veteran has variously described his psychiatric disorder as including PTSD and anxiety.  The Board notes, however, that the issue is best characterized generally as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2011, the Veteran appointed Vietnam Veterans of America as his representative in these matters.  This document was signed by the Veteran.  In August 2012, the Veteran's spouse attempted to appoint an attorney as the Veteran's representative in these matters.  She submitted a copy of the New York State Durable Power of Attorney, in which the Veteran appointed her his durable power of attorney.  The Board is aware that the Veteran suffers from significant dementia, but notes that the Veteran has not been deemed incompetent for VA purposes.  Thus, his wife does not have the authority to switch his representative in this matter.  As such, Vietnam Veterans of America will continue to be listed as the Veteran's representative of record until any such time when their power of attorney is properly revoked.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, the Board finds that additional development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.

In a May 2009 VA treatment note, the Veteran's wife informed the treating psychologist that the Veteran is currently in receipt of Social Security Administration (SSA) disability benefits.  It does not appear that any attempts have been made to obtain these outstanding SSA records, and these records could be pertinent to the Veteran's service connection claim.  As such, an attempt should be made to retrieve any outstanding SSA records related to the Veteran's claimed acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the electronic claims file.  Any negative response must be documented in the electronic claims file.

2.  Then, the AOJ should perform any additional development deemed necessary, to include obtaining a supplemental VA opinion if indicated.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




